IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED

VANTICE LEE BESHEARS, JR.,

              Petitioner,

 v.                                                           Case No. 5D16-3520

STATE OF FLORIDA,

              Respondent.

________________________________/

Opinion filed October 28, 2016

Petition for Writ of Habeas Corpus,
A Case of Original Jurisdiction.

Vantice Lee Beshears, Jr., Ocala, pro se.

No Appearance for Respondent.


PER CURIAM.

       Vantice Lee Beshears, Jr., petitions this court seeking a writ of habeas corpus,

challenging the trial court's denial of his motion for post-trial release. We note that,

pursuant to Florida Rule of Appellate Procedure 9.140(h), appeals concerning post-trial

release must be raised by a motion in this court, not as a petition for habeas relief. Hirsch

v. State, 864 So. 2d 41 (Fla. 5th DCA 2003); DeGolyer v. Wainwright, 318 So. 2d 518,

519 (Fla. 1st DCA 1975). Accordingly, we construe the petition as a motion and deny it

without further discussion.
     PETITION CONSTRUED as MOTION and DENIED.


SAWAYA, EVANDER and WALLIS, JJ., concur.




                                    2